     CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
___________________________________________________________________

JULIE BARRETT,

                         Plaintiff,
                                                          COMPLAINT
v.

EVEREST RECEIVABLE
SERVICES, INC.,                                   JURY TRIAL DEMANDED

                   Defendant.
___________________________________________________________________

                                      JURISDICTION

1.   Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15

     U.S.C. § 1692k(d).

2.   This action arises out of Defendant’s violations of the Fair Debt Collection

     Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

3.   Venue is proper in this district because the acts and transactions occurred in

     this district, Plaintiff resides in this district, and Defendant transacts business

     in this district.

                                        PARTIES

4.   Plaintiff Julie Barrett (hereinafter “Plaintiff”), is a natural person residing in

     the County of Ramsey, State of Minnesota, and is a “consumer” as that term

     is defined by 15 U.S.C. § 1692a(3).

5.   Defendant Everest Receivable Services, Inc. (hereinafter “Defendant”), is a

     “debt collector,” as defined by § 1692a(6) of the FDCPA, as it uses any
      CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 2 of 9




      instrumentality of interstate commerce or the mails in any business the

      principal purpose of which is the collection of any debts, or who regularly

      collects or attempts to collect, directly or indirectly, debts owed or due or

      asserted to be owed or due another, operating from an address of 2351 North

      Forest Road, Suite 100, Getzville, NY 14068.

                                FACTUAL SUMMARY

6.    Sometime prior to October 2020, Plaintiff allegedly incurred a debt with

      Synchrony Bank, a non-party in the instant case.

7.    Upon information and belief, the debt was primarily for personal, family, or

      household purposes, and is therefore a “debt” as that term is defined by 15

      U.S.C. § 1692a(5). Specifically, the debt was for a PayPal credit card.

8.    Sometime prior to October 2020, the debt was transferred or otherwise

      assigned to Defendant to collect.

9.    In October and/or November 2020, Defendant made multiple calls to

      Plaintiff’s in-laws—who already had a strained relationship with Plaintiff

      because she and her husband were separated—in an attempt to collect the

      debt from Plaintiff.

10.   In October and/or November 2020, Defendant made multiple calls to Donald

      Barrett, Plaintiff’s father-in-law.

11.   In October and/or November 2020, Defendant made multiple calls to Kim

      Colvard, Plaintiff’s sister-in-law.



                                            2
      CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 3 of 9




12.   In October and/or November 2020, Defendant made multiple calls to Jenna

      Rutherford, a family friend.

13.   By repeatedly calling friends and family of Plaintiff, Defendant

      communicated with someone other than the debtor more than once, in

      violation of 15 U.S.C. § 1692b(3). Neither the Plaintiff nor the recipients of

      the phone calls requested that Defendant contact them more than once.

14.   By repeatedly contacting friends and family of Plaintiff, Defendant engaged

      in conduct the natural consequence of which is to harass, oppress, and abuse

      Plaintiff, in violation of 15 U.S.C. § 1692d.

15.   By repeatedly contacting friends and family of Plaintiff, Defendant used an

      unfair and unconscionable means to attempt to collect a debt, in violation of

      15 U.S.C. § 1692f.

                                     DAMAGES

16.   Defendant infringed upon Plaintiff’s rights proscribed by Congress to not be

      subject to abusive, illegal, and unfair debt collection practices.

17.   Defendant caused Plaintiff to expend time and resources to hire an attorney

      to defend herself and vindicate her rights.

18.   Defendant    caused    Plaintiff   emotional    distress   and   embarrassment.

      Defendant’s actions have destroyed the relationships Plaintiff has tried to

      maintain with her in-laws, which has been especially important as Donald

      Barrett was recently hospitalized.

19.   Defendant’s actions have resulted in angry and embarrassing confrontations

                                           3
      CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 4 of 9




      between Plaintiff and her in-laws.

20.   The conduct of Defendants constitutes numerous violations of the FDCPA,

      including but not limited to 15 U.S.C. §§ 1692b(3), 1692d, and 1692f.

                    RESPONDEAT SUPERIOR LIABILITY

21.   The acts and omissions of Defendant, and/or the other debt collectors

      employed as agents by Defendant who communicated with Plaintiff- further

      described herein- were committed within the time and space limits of their

      agency relationship with their principal, Defendant.

28.   The acts and omissions by Defendant and/or these other debt collectors were

      incidental to, or of the same general nature as, the responsibilities these

      agents were authorized to perform by Defendant in collecting consumer

      debts.

29.   By committing these acts and omissions against Plaintiff, these other debt

      collectors were motivated to benefit their principal, Defendant.

30.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of federal law by its collection employees, including but not limited

      to violations of the FDCPA in their attempts to collect this debt from

      Plaintiff.




                                           4
      CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 5 of 9




                                        STANDING

31.   Standing is proper under Article III of the Constitution of the United States of

      America because Plaintiff’s claims state:

                a. a valid injury in fact;

                b. which is traceable to the conduct of Defendant;

                c. and is likely to be redressed by a favorable judicial decision.

      See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), and Lujan v.

      Defenders of Wildlife, 504 U.S. 555, 560 (1992).

32.   In order to meet the standard laid out in Spokeo and Lujan, Plaintiff must

      clearly allege facts demonstrating all three prongs above.

                               The “Injury in Fact” Prong

33.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order

      to satisfy the requirements of Article III of the Constitution, as laid out in

      Spokeo. Id.

34.   For an injury to be “concrete” it must be a de facto injury, meaning that it

      actually exists. In the present case, Defendant engaged in violative harassing

      conduct under the FDCPA. Such conduct and attempts to collect a debt are

      an invasion of Plaintiff’s privacy, and caused emotional distress to Plaintiff.

35.   For an injury to be “particularized” means that the injury must “affect the

      plaintiff in a personal and individual way.” Spokeo, 136 S. Ct. at 1548. In the

      instant     case,   Plaintiff   personally   suffered   emotional    distress   and

      embarassment.

                                             5
      CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 6 of 9




               The “Traceable to the Conduct of Defendant” Prong

36.   The second prong required to establish standing at the pleadings phase is that

      Plaintiff must allege facts to show that Plaintiff’s injury is traceable to the

      conduct of Defendant.

37.   In the instant case, this prong is met simply by the facts that the violative

      conduct contemplated in this Complaint was initiated by Defendant directly,

      or by Defendant’s agent at the direction of Defendant.

  The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong

38.   The third prong to establish standing at the pleadings phase requires Plaintiff

      to allege facts to show that the injury is likely to be redressed by a favorable

      judicial opinion.

39.   In the present case, Plaintiff’s Prayers for Relief include a request for

      statutory and actual damages. The damages were set by Congress and

      specifically redress the damages suffered by Plaintiff.

40.   Furthermore, the award of monetary damages redress the injuries of the past,

      and prevent further injury by Defendant in the future.

41.   Because all standing requirements of Article III of the U.S. Constitution have

      been met, as laid out in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016),

      Plaintiff has standing to sue Defendant on the stated claims.

                                 TRIAL BY JURY

42.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S.

      Const. amend. 7. Fed.R.Civ.P. 38.

                                          6
       CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 7 of 9




                                CAUSES OF ACTION

                                          COUNT I.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                15 U.S.C. § 1692 et seq.

43.    Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully stated herein.

44.    The foregoing acts and omissions of Defendant constitute numerous and

       multiple violations of the FDCPA including, but not limited to, each and

       every one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et

       seq., with respect to Plaintiff.

45.    As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to

       actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

       amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and

       reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3),

       from Defendant.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

       • Ordering Defendant to cease collection activities against Plaintiff;

       • For an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

       • For an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
         §1692k(a)(2)(A);

       • For an award of costs of litigation and reasonable attorney’s fees pursuant
         to 15 U.S.C. § 1692k(a)(3);
                                             7
      CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 8 of 9




      • For such other and further relief as may be just and proper.




                                        Respectfully submitted,


Dated: January 14, 2021                 By: s/Mark L. Vavreck          .
                                        Mark L. Vavreck, Esq.
                                        Attorney I.D. #: 0318619
                                        GONKO & VAVRECK PLLC
                                        Designers Guild Building
                                        401 North Third Street, Suite 600
                                        Minneapolis, MN 55401
                                        Telephone: (612) 659-9500
                                        Facsimile: (612) 659-9220
                                        Email: mvavreck@cgmvlaw.com

                                        ATTORNEYS FOR PLAINTIFF




                                         8
       CASE 0:21-cv-00116-SRN-KMM Doc. 1 Filed 01/15/21 Page 9 of 9




DECLARATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


   I, Julie Barrett, declare under penalty of perjury, as provided for by the laws of the

United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am the Plaintiff in this civil proceeding.

2. I have read the above-entitled civil Complaint prepared by my attorneys and I

   believe that all of the facts contained in it are true, to the best of my knowledge,

   information, and belief, formed after reasonable inquiry.

3. I believe that this civil Complaint is well grounded in fact and warranted by

   existing law or by a good faith argument for the extension, modification, or

   reversal of existing law.

4. I believe that this civil Complaint is not interposed for any improper purpose, such

   as to harass Defendants, cause unnecessary delay to Defendants, or create a

   needless increase in the cost of litigation to Defendants named in the Complaint.

5. I have filed this civil Complaint in good faith and solely for the purposes set forth

   in it.

                                                     s/Julie Barrett                        .
                                                     Julie Barrett




                                              9
